SINGLETON, Judge,
dissenting.
Given Deal’s extensive criminal record, his failure to learn from past convictions and his inability to benefit from rehabilitative treatment, I believe the state has established factors in this case warranting a harsher sentence than could have been obtained under the new code. See Sundberg v. State, 652 P.2d 113, 116 (Alaska App.1982) {Sundberg II). I note that Deal confessed to committing a number of burglaries under circumstances for which the new code would permit separate convictions *630and consecutive sentences. See, e.g., 2 Senate Journal, Supplement No. 47, at 156-59 (June 12, 1978) (Senate committee report interpreting AS 12.55.025(e) and AS 12.55.-145(a)(3); commission of three burglaries involving three buildings in a single day would not be considered a “single, continuous criminal episode”). Naturally, the state’s decision to accept a plea to two counts and dismiss the other counts despite Deal’s admissions and tender of restitution as to all of the incidents must be evaluated in light of the laws which then existed. It seems singularly inappropriate to fashion a ten-year maximum sentence under these circumstances. This is particularly true when we consider the sentence Judge John-stone imposed on Deal for his separate criminal mischief conviction.
In light of our decision in Linn v. State, 658 P.2d 150 (Alaska App.1983), Deal’s pri- or burglaries would count as two separate convictions so that he should have been sentenced as a third felony offender for purposes of presumptive sentencing for his criminal mischief conviction. The presumptive sentence for a third class C felony offender is three years. AS 12.55.125(3X2). Deal, in fact, received a two-year concurrent sentence for his criminal mischief conviction. Judge Johnstone most likely relied on Deal’s having fifteen years to serve when he made the presumptive sentence concurrent despite a strong admonition from the supreme court to make all sentences imposed on those who commit felonies while on probation or parole consecutive to the suspended time remaining on the probated sentence. See State v. Wortham, 537 P.2d 1117, 1121 (Alaska 1975).
Deal is a danger to the community. He has two or more adult felony convictions within the past five years and served an adult sentence in excess of one year if we treat his stay at the Akeela House as time in custody. See Lock v. State, 609 P.2d 539, 542 (Alaska 1980). His conduct would therefore permit a sentence of more than ten years as a habitual offender under the revised ABA Standards and prior Alaska law. See Viveros v. State, 633 P.2d 289, 291 (Alaska App.1981). I would not find that Judge Hansen abused his discretion in concluding that a minimum of fifteen years incarceration was required to insure that the community was protected against Deal. I would affirm the sentence of the trial court.